      Case: 1:21-cv-04285 Document #: 10 Filed: 09/17/21 Page 1 of 3 PageID #:89




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

 NORMA CISNEROS, individually and on          )
 behalf all others similarly situated,        )
                                              )
                Plaintiff,                    )
                                              )
 v.                                           )
                                              )   Case No. 1:21-cv-04285
 NUANCE COMMUNICATIONS, INC.,                 )
                                              )   Hon. John J. Tharp Jr.
                Defendant.                    )
                                              )
                                              )

            DEFENDANT NUANCE COMMUNICATIONS, INC.’S MOTION
                TO DISMISS PURSUANT TO FED. R. CIV. P. 12(b)(6)

       Defendant Nuance Communications, Inc. (“Nuance”) respectfully moves this Court,

pursuant to Rule 12(b)(6) of the Federal Rules of Civil Procedure, for the entry of an Order

dismissing Plaintiff Norma Cisneros’ Complaint (Dkt. 1-1) in its entirety. Nuance is submitting

herewith a Memorandum in support of this Motion.
     Case: 1:21-cv-04285 Document #: 10 Filed: 09/17/21 Page 2 of 3 PageID #:90




        WHEREFORE, for all of the reasons set forth in its supporting Memorandum, Defendant

Nuance Communications, Inc. respectfully requests that the Court grant this Motion and enter an

Order dismissing Plaintiff’s complaint in its entirety, and providing for such other and further

relief as is just and appropriate.




Dated: September 17, 2021                            NUANCE COMMUNICATIONS, INC.

                                                     By: /s/ David C. Layden_________
                                                             One of its attorneys

David C. Layden
Elena M. Olivieri
JENNER & BLOCK LLP
353 North Clark Street
Chicago, Illinois 60654
(312) 222-9350
DLayden@jenner.com
EOlivieri@jenner.com
     Case: 1:21-cv-04285 Document #: 10 Filed: 09/17/21 Page 3 of 3 PageID #:91




                                CERTIFICATE OF SERVICE

       I certify that on September 17, 2021, I electronically filed the foregoing with the Clerk of

Court using the CM/ECF system, which will then send a Notice of Electronic Filing to all counsel

of record.

                                                            /s/ David C. Layden
